Citation Nr: 0315244	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  02-07 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating greater than 10 
percent for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from August 1993 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that in his October 2001 notice of 
disagreement, the veteran requested a personal hearing.  The 
February 2002 report of contact with the veteran's 
representative indicated that the veteran would be unable to 
attend the hearing.  Therefore, the February 2002 personal 
hearing was cancelled.  In addition, in his June 2002 
substantive appeal, the veteran requested a Travel Board 
hearing.  However, he failed to report for the hearing 
scheduled in June 2003.  Therefore, the Board hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704 (2002).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no medical evidence concerning the current 
status of the veteran's service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2002).  

2.  The criteria for a disability rating greater than 10 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the July 2001 rating decision and December 
2001 statement of the case, the RO provided the veteran and 
his representative with the applicable law and regulations 
and gave notice as to the evidence needed to substantiate his 
claim.  In addition, in an April 2003 letter, the RO 
explained the notice and assistance provisions of the VCAA, 
including VA's responsibility to obtain certain types of 
evidence and the veteran's responsibility to provide evidence 
or information needed to secure evidence.  The letter also 
specifically referred to treatment at Snake River 
Correctional Institute, where the veteran is currently 
incarcerated, and asked him to complete an enclosed VA Form 
21-2142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if he wanted the RO to 
obtain those records.  Finally, the April 2003 supplemental 
statement of the case includes the text of the relevant 
regulations implementing the VCAA.  Accordingly, the Board 
finds that the veteran has been afforded all notice required 
by the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the Board finds no 
indication or allegation of VA medical care.  See 38 U.S.C.A. 
§ 5103A(c) (the duty to assist includes obtaining records of 
relevant VA medical treatment).  The veteran has not 
identified and authorized the release of any other types of 
evidence.  See 38 U.S.C.A. § 5103A(b) (VA is required to make 
reasonable efforts to obtain relevant records, including 
private records, that the claimant adequately identifies and 
authorizes VA to obtain).  In addition, he did not report for 
a VA examination scheduled in February 2001.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, it is noted that 
the veteran is currently incarcerated.  See 38 C.F.R. § 3.655 
(2002).  The Board notes that, as documented in a February 
2002 report of contact, the veteran's representative 
indicated that he would be attempting to obtain the veteran's 
treatment records from SRCI, where he was currently 
incarcerated.  He asked for a VA Form 21-2142, which he would 
have the veteran sign in the event he was unable to get the 
records.  He also requested a VA Form 9, Appeal to Board of 
Veterans' Appeals.  Notations in the claims folder indicated 
that the requested forms were sent later in February 2002.  
Although the VA Form 9 was received in June 2002, review of 
the claims folder failed to disclose any treatment records or 
a completed VA Form 21-2142.  There was no response to the 
RO's April 2003 letter requesting a release to obtain records 
from SRCI.  Therefore, the Board finds that all reasonable 
steps have been taken to assist the veteran in substantiating 
his claim.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

The RO granted service connection for PTSD and lumbosacral 
strain in a June 1997 rating decision.  It assigned 30 
percent and 10 percent disability ratings, respectively.  
Those ratings were based on service medical records, private 
medical records, and findings from VA examinations and a 
social and industrial survey.  With respect to lumbosacral 
strain, examination showed minor limitation of motion and 
some tenderness but no muscle spasm.   

In a November 1998 rating decision, the RO continued the 30 
percent rating for PTSD.  Evidence considered at that time 
consisted of a private medical statement that described the 
veteran's symptoms, including anxiety, panic, and emotional 
instability, occupational impairment manifested by a pattern 
of short-term employment with feelings of dissatisfaction and 
mistreatment, and social impairment with fear of abandonment.    

Documents in the claims folder show that the veteran was 
convicted of a felony in October 1999.  He was sentenced to 
100 months in prison.  He was incarcerated at the Oregon 
State Prison in Salem, Oregon from October 1999 to May 2000.  
In May 2000, he was transferred to SRCI in Ontario, Oregon.  

The veteran submitted a claim for an increased rating for 
both service-connected disabilities at issue in March 2000.  
During a November 2000 hearing, he mentioned receiving 
psychiatric care at the prison in Ontario.  The veteran 
failed to report for VA examinations scheduled in February 
2001 at the Boise VA medical center.  The February 2002 
report of contact with the veteran's representative stated 
that he would be attempting to obtain the veteran's treatment 
records from SRCI.  He indicated that, if he was unable to 
obtain the records, he would provide the RO with a release of 
medical information signed by the veteran so that it could 
request them.  Review of the claims folder revealed no 
treatment records or signed release form received by the RO.  
The veteran did not respond to the RO's April 2003 letter 
requesting a release of medical information for SRCI.  

In order to warrant an increase to the next higher disability 
rating for PTSD, or 50 percent, the evidence must demonstrate 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In 
order to warrant an increase to the next higher rating for 
lumbosacral strain, or 20 percent, the evidence must show 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of unilateral lateral spine motion in the 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.   

In this case, there is simply no medical evidence of record 
concerning the current status of the service-connected PTSD 
and lumbosacral strain.  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  In the absence of evidence 
showing current severity of disability, the Board is unable 
to conclude that either disability warrants an increased 
rating.  38 C.F.R. § 4.7.  Therefore, the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  Thus, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for PTSD or lumbosacral strain.  38 C.F.R. 
§ 4.3.  The appeal is denied.    




ORDER

A disability rating greater than 30 percent for PTSD is 
denied.  

A disability rating greater than 10 percent for lumbosacral 
strain is denied. 



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

